DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant(s) Response to Official Action
The response filed on July 30, 2019 have been entered and made of record. Claims 1, 3-5, 8, 10-16 and 18-23 have been amended. Claims 2 and 9 have been cancelled. Claims 1, 3-5, 8, 10-16 and 18-23 are currently pending in the application. 

 Response to Arguments
Applicant’s amendments and arguments with respect to the rejection of Claims 1-5, 8-13, 15-16, and 18-20 under 35 U.S.C. 103 as being unpatentable over Martinez Bauza et al., (US 2012/0084652 Al) and OTA et al., (US 2012/0069162 Al) previously set forth in the Final Office Action mailed July 29, 2019 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of the newly discovered reference to encoding the frame pair, using a first bit rate, to form first encoded data and encoding the frame pair, using a second bit rate that is lower than the first bit rate, as claimed in amended claims 1, 8 and 15 and determining an amount of negative parallax reduction to perform on the object in negative parallax as a function of the bit rate being used to encode the frame pair and encoding the frame pair using the bit rate, as claimed in amended claim 16. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 - 5, 8, 10 - 16 and 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez Bauza et al., (US 2012/0084652 Al) referred to as Martinez Bauza hereinafter, in view of Morifuji et al., (US 8,948,531 B2) referred to as Morifuji hereinafter.
Regarding Claim 1, Martinez Bauza teaches a method of encoding stereoscopic image data (Fig. 1, Par. [0033], image source 22 may comprise a standard two-dimensional camera, a two camera system that provides a stereoscopic view of a scene), the method comprising:
identifying a frame pair to be encode (Par. [0057], disparity calculation unit 66 may calculate disparity values for pixels of the stereo image pair consisting of first view 50 and second view 56 and may store the disparity values as a disparity map); 
identifying an object (Fig. 3C, Par. [0065], depicting pixel 80C (i.e. object) in front of screen 82) in the frame pair in negative parallax (Fig. 3C, Par. [0065], there is a negative disparity between left image pixel 88C and right image pixel 90C); 
 determining an amount of negative parallax reduction to perform on the object in negative parallax (Par. [0082], to modify the depth range of 3D content, as a function used to encode the frame pair (Par. [0088], the synthesized image can be smoothed (low-pass filtered) or reduced in resolution in order to require lower bit rate when compressed);
performing the determined amount of negative parallax reduction on the object (Par. [0078], a disparity post-processing module 532 configured to modify the disparity map produced by disparity estimation module 531 according to user preference data received from 3D user interface module 523 and a rendering engine 533 configured to render a 3D image based on the disparity information and the user preferences); and 
encoding the frame pair (Par. [0081], a user may be able to specify a reduction or increase to only the portion of the depth range allocated in front of the screen or only the portion allocated behind the screen) without performing parallax reduction on objects in positive parallax (Par. [0087], depth-based sharpening and depth-based smoothing may be used by a user, for example, to sharpen only images in front of the screen or to smooth only images behind the screen.  Depth-based sharpening and depth-based smoothing may improve a viewer experience by allowing the viewer to emphasize objects, through sharpening, at certain depths, or to deemphasize, through smoothing, objects at certain depths). 
While Martinez Bauza teaches modifying the disparity map based on the user preference data which allows the viewer to control the maximum depth in front of the screen (i.e. negative parallax) and the maximum depth behind the screen (i.e. positive parallax) at which to display 
However, Morifuji teaches encoding the frame pair, using a first bit rate, to form first encoded data (Fig. 6, 5 Mbps, Col. 8:66-Col. 9:3, when "low" level parallax control  is designated by the viewing condition control unit 71, the parallax control unit 75 changes the parallax to be small with a certain ratio with respect to a parallax set to the original L image and R image); and encoding the frame pair, using a second bit rate that is lower than the first bit rate (Fig. 6, 3 Mbps (i.e. which is lower than 5 Mbps), to form second encoded data (Col. 9:3-7, when "high" level parallax control is designated by the viewing condition control unit 71, the parallax control unit 75 changes the parallax to zero.  That is, the parallax control unit 75 holds only one of the original L image and R image, and deletes the other) and determining an amount of parallax reduction to perform on the object in parallax as a function of the second bit rate used to encode the frame pair (Col. 9:3-7, when "high" level parallax control (i.e. amount of parallax reduction) is designated by the viewing condition control unit 71, the parallax control unit 75 changes the parallax to zero).
References Martinez Bauza and Morifuji are considered to be analogous art because they both adjust parallax in stereoscopic image data. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying a first and second bit rate for the frame pair as suggested by 

Regarding Claim 3, Martinez Bauza in view of Morifuji teaches Claim 1. Martinez Bauza further teaches identifying a second object in negative parallax in the frame pair; and determining a parallax difference between the object in the negative parallax in the frame pair and the second object in negative parallax in the frame pair (Par. [0048], objects may be shown at slightly different positions in each of the images along the horizontal axis, where the difference between the locations of the objects (i.e. second object) in the two images is referred to as disparity). 

Regarding Claim 4, Martinez Bauza in view of Morifuji teaches Claim 3. While Martinez Bauza further teaches the amount of negative parallax reduction performed is also a function of the parallax difference (Par. [0080], 3D video control module 522 might reduce the depth range by an amount, such as 10%).

Regarding Claim 5, Martinez Bauza in view of Morifuji teaches Claim 1. While Martinez Bauza teaches negative parallax reduction (Fig. 3C, Par. [0085], increasing or decreasing the amount of pop-out effect may improve how a viewer perceives rendered 3D content and may also improve viewer comfort), Morifuji further teaches wherein encoding the frame pair using first bit rates comprises: determining a second amount of parallax reduction to perform on the object in parallax (Col. 8:66-Col. 9:3, when "low" level parallax control is designated by the viewing condition control unit 71, the parallax control unit 75 changes the parallax to be small as a function of the first bit rate (Fig. 6, first bit rate is 5 Mbps), the second amount of parallax reduction (Fig. 6, “low” level parallax control, i.e. less amount of parallax reduction) being less than the amount of parallax reduction determined as a function of the second bit rate (Col. 9:3-7, second bit rate is 3 Mbps, when "high" level parallax control (i.e. higher amount of parallax reduction) is designated by the viewing condition control unit 71, the parallax control unit 75 changes the parallax to zero); performing the second amount of parallax reduction on the object (Col. 9:5-7, , the parallax control unit 75 changes the parallax to be small with a certain ratio with respect to a parallax set to the original L image and R image); and encoding the frame pair using the first bit rate. (Fig. 6, 5 Mbps).
References Martinez Bauza and Morifuji are considered to be analogous art because they both adjust parallax in stereoscopic image data. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying a first and second bit rate for the frame pair as suggested by Morifuji in the invention of Martinez Bauza. This modification would allow a parallax control unit to reduce the parallax between an L image and an R image (See Morifuji, Col. 9:33-35).

System Claims 8, 10, 11 and 13 are drawn to the system of using the corresponding method claimed in Claims 1 and 3 - 5. Therefore system Claims 8, 10, 11 and 13 correspond to method Claims 1 and 3 - 5 and are rejected for the same reasons of obviousness as used above. Claims 8, 10, 11 and 13 however also recites the following limitations...a processor and memory coupled to the processor (Martinez Bauza, Par. [0069] A CPU (Central Processing Unit) 11, a 

Regarding Claim 12, Martinez Bauza in view of Morifuji teaches Claim 11. Martinez Bauza further teaches transmitting the first encoded frame pair to a playback device (Par. [0028], Transmitter 28 transmits encoded video data 54 to destination device 40, where the destination device 40 may be in communication with a remote control device or other control unit that the viewer may manipulate (Par. [0053])).

Regarding Claim 14, Martinez Bauza in view of Morifuji teaches Claim 13. However, Bruis teaches encoding said frame pair using a mono encoding method by selecting a single image from the frame pair (Fig. 6, Col. 9:3-7, when "high" level parallax control is designated by the viewing condition control unit 71, the parallax control unit 75 holds only one of the original L image and R image, and deletes the other (i.e. mono encoding)) and encoding the single image without parallax (Fig. 6, Col. 9:3-7, when "high" level parallax control is designated by the viewing condition control unit 71, the parallax control unit 75 changes the parallax to zero (i.e. without parallax)).

Claim 15 is drawn to the corresponding method claimed in Claim 1. Therefore Claim 15 corresponds to method Claim 1 and is rejected for the same reasons of obviousness as used above.

Regarding Claim 16, Martinez Bauza teaches a method of encoding stereoscopic image data (Fig. 1, Par. [0033], image source 22 may comprise a standard two-dimensional camera, a two camera system that provides a stereoscopic view of a scene), the method comprising:
identifying a frame pair to be encode (Par. [0057], disparity calculation unit 66 may calculate disparity values for pixels of the stereo image pair consisting of first view 50 and second view 56 and may store the disparity values as a disparity map); 
selecting an encoding mode (Fig. 5, Par. [0080], user interface module 523 can send user preference data to 3D video control module 522 that contains a new depth range or that contains a modification to the current depth range) that includes negative parallax reduction  (Par. [0081], a user may be able to specify a reduction or increase (i.e. selecting encoding mode) to only the portion of the depth range allocated in front of the screen (i.e. negative parallax) or only the portion allocated behind the screen (i.e. positive parallax));
identifying an object (Fig. 3C, Par. [0065], depicting pixel 80C (i.e. object) in front of screen 82) in the frame pair in negative parallax (Fig. 3C, Par. [0065], there is a negative disparity between left image pixel 88C and right image pixel 90C); 
determining an amount of negative parallax reduction to perform on the object in negative parallax (Par. [0082], to modify the depth range of 3D content, disparity estimation module 531 can linearly project each depth value in a depth map to a new depth value to create a modified depth map. Increasing or decreasing the depth range may improve how a viewer perceives rendered 3D content and may also improve viewer comfort, due to reduced eye strain for example) as a function used to encode the frame pair (Par. [0088], the synthesized image can be smoothed (low-pass filtered) or reduced in resolution in order to require lower bit rate when compressed);
performing the determined amount of negative parallax reduction on the object (Par. [0078], a disparity post-processing module 532 configured to modify the disparity map produced by disparity estimation module 531 according to user preference data received from 3D user interface module 523 and a rendering engine 533 configured to render a 3D image based on the disparity information and the user preferences); and 
encoding the frame pair (Par. [0081], a user may be able to specify a reduction or increase to only the portion of the depth range allocated in front of the screen or only the portion allocated behind the screen) without performing parallax reduction on objects in positive parallax (Par. [0087], depth-based sharpening and depth-based smoothing may be used by a user, for example, to sharpen only images in front of the screen or to smooth only images behind the screen.  Depth-based sharpening and depth-based smoothing may improve a viewer experience by allowing the viewer to emphasize objects, through sharpening, at certain depths, or to deemphasize, through smoothing, objects at certain depths). 
While Martinez Bauza teaches modifying the disparity map based on the user preference data which allows the viewer to control the maximum depth in front of the screen (i.e. negative parallax) and the maximum depth behind the screen (i.e. positive parallax) at which to display objects (Par. [0053]). Martinez Bauza fails to explicitly teach determining an amount of parallax reduction to perform on the object in parallax as a function of the bit rate used to encode the frame pair.
However, Morifuji teaches determining an amount of parallax reduction to perform on the object in parallax (Col. 8:63-65, the parallax control unit 75 performs parallax control of 3D content data in accordance with a data reduction level) as a function of the bit rate used to encode the frame pair (Fig. 6, Col. 9:3-7, when "high" level parallax control (i.e. amount of 
References Martinez Bauza and Morifuji are considered to be analogous art because they both adjust parallax in stereoscopic image data. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying parallax reduction as function of bit rate as suggested by Morifuji in the invention of Martinez Bauza. This modification would allow a parallax control unit to reduce the parallax between an L image and an R image (See Morifuji, Col. 9:33-35).

Regarding Claim 18, Martinez Bauza in view of Morifuji teaches Claim 16, Martinez Bauza further teaches determining an amount of parallax reduction (Par. [0082], to modify the depth range of 3D content, disparity estimation module 531 can linearly project each depth value in a depth map to a new depth value to create a modified depth map. Increasing or decreasing the depth range may improve how a viewer perceives rendered 3D content and may also improve viewer comfort, due to reduced eye strain for example) includes determining a parallax reduction offset (Par. [0024], the term "disparity" as used in this disclosure generally describes the horizontal offset of a pixel in one image relative to a corresponding pixel in the other image to produce a 3D effect). 

Regarding Claim 19, Martinez Bauza in view of Morifuji teaches Claim 16. Martinez Bauza further teaches wherein the selected encoding mode includes encoding the frame pair (Par. [0077], the 3D content with the adjusted parallax supplied from the parallax adjusting unit 35 is transmitted from the transmission control unit 33) using multiple different rates (Par. 
However, Morifuji teaches selected encoding mode includes encoding the frame pair (Fig. 2, Col. 5:44-52, setting input unit 50 accepts an input entered by a user, where the user can set a method of reducing a data volume (data reduction method) using the setting input unit 50 (i.e. selected encoding mode).  A data reduction method is a method of reducing data by performing bit rate conversion, a method of reducing data by performing resolution conversion, a method of reducing data by performing data format conversion, or a method of reducing data by reducing the parallax between an L image and an R image (i.e. frame pair)) using multiple different bit rates (Fig. 6, original data at 8 Mbps, reduce parallax is at 5 Mbps, 2D at 3 Mbps). 
References Martinez Bauza and Morifuji are considered to be analogous art because they both adjust parallax in stereoscopic image data. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying encoding mode using multiple bit rates as suggested by Morifuji in the invention of Martinez Bauza. This modification would allow a user to set a method of reducing data volume using various data reduction methods (See Morifuji, Col. 5:44-52).

Regarding Claim 20, Martinez Bauza in view of Morifuji teaches Claim 19. While Martinez Bauza teaches negative parallax reduction (Fig. 3C, Par. [0085], increasing or decreasing the amount of pop-out effect may improve how a viewer perceives rendered 3D content and may also improve viewer comfort), Morifuji further teaches wherein encoding the frame pair using multiple different bit rates includes: applying a lower amount of parallax reduction on the frame pair when encoding the frame pair (Col. 8:66-Col. 9:3, when "low" level parallax control (i.e. lower amount of parallax reduction) is designated by the viewing condition control unit 71, the parallax control unit 75 changes the parallax to be small with a certain ratio with respect to a parallax set to the original L image and R image) using a higher bit rate (Fig. 6, 5 Mbps); 
and applying a higher amount of parallax reduction on the frame pair (Col. 9:3-7, when "high" level parallax control (i.e. higher amount of parallax reduction) is designated by the viewing condition control unit 71, the parallax control unit 75 changes the parallax to zero.  That is, the parallax control unit 75 holds only one of the original L image and R image, and deletes the other) using a lower bit rate  (Fig. 6, 3 Mbps). 
References Martinez Bauza and Morifuji are considered to be analogous art because they both adjust parallax in stereoscopic image data. It would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying determining the amount of parallax based on a data rate as suggested by Morifuji in the invention of Martinez Bauza. This modification would provide the user the 3-dimensional effect intended without causing fatigue (See Par. [0008]).

Allowable Subject Matter
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Claims 21 and 23 specifically defines determining the amount of parallax reduction Claim 22 is allowed for the reasons above by virtue of its respective dependency.

Conclusion
Any inquiry concerning this communication should be directed to SUSAN E HODGES whose telephone number is (571)270-0498.  The Examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Brian T. Pendleton, can be reached on (571) . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Susan E. Hodges/Primary Examiner, Art Unit 2425